Atkinson, J.
1. Assignments of error not referred to in the brief of counsel for the plaintiff in error will be treated as abandoned.
2. The evidence was sufficient to authorize a finding that the applicants were entitled to a private way by prescription over the land of the defendant.
3. Several persons, as individuals, instituted a summary proceeding under the Civil Code, § 825, for the removal of obstructions from an alleged private way through the land of the defendant to a designated Masonic hall. The fact that they described themselves as members of the Masonic lodge would not make the lodge a party plaintiff to the proceeding; and the further fact that the petitioners did not constitute a majority of the members, and that- other members did not desire such obstructions removed, was not cause for reversal of the judgment of the ordinary directing them to be removed.
4. The fact that the deed under which the defendant held from a third person recited that a private way through the land was reserved would not show that the ordinary was without jurisdiction to preside in the summary proceeding for the removal of obstructions from the alleged prescriptive private way claimed by the plaintiffs under the Civil Code, § 825, which was construed, in Holloway v. Birdsong, 139 Ga. 316 (77 S. E. 146), to be applicable only in eases of private ways by prescription.
5. There was no error in refusing to grant the writ of certiorari.

Judgment affirmed.


All the Justices concur.